Citation Nr: 1512961	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-13 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for seizure disorder.

2. Entitlement to service connection for heart disability, to include ischemic heart disease, and to include as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  
The issue of entitlement to service connection for heart disability, to include ischemic heart disease, and to include as due to exposure to herbicides, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The competent, probative evidence indicates that the Veteran's seizure disorder had its onset during active duty.


CONCLUSION OF LAW

The criteria for service connection for seizure disorder have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the claim of entitlement to service connection for seizure disorder.  As this constitutes a complete grant of the claim decided herein, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

VA medical records and private treatment records reflect a diagnosis of seizure disorder during the pendency of the appeal.  As such, the Board finds the Veteran has established a current disability for service connection purposes.

With respect to an in-service event or injury, service treatment records dated in November 1967 reflect a diagnosis of seizure disorder, etiology unknown, and physical profile records dated throughout the Veteran's period of active duty demonstrate an impression of convulsive disorder.  The Board notes that a November 1967 clinical record indicates the Veteran had first experienced a grand mal seizure in 1965 prior to his entrance into active duty.  However, the law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  In this case, the Veteran's August 1967 entrance examination report does not reflect any notations of a seizure disorder, and as such, the Veteran is presumed sound upon entrance into service.  A single clinical entry indicating a previous seizure is not sufficient clear and unmistakable evidence that the disability both pre-existed service and was not aggravated by service.  The Board also notes that the Veteran has denied that he experienced a seizure in 1965 prior to service.  Upon review, the Board finds the evidence demonstrates an in-service event for purposes of service connection.

Concerning a nexus between the current disability and in-service event, the Veteran underwent VA examination in January 2011.  The VA examiner reviewed the records and noted that a seizure disorder was diagnosed during service.  In addition, the VA examiner performed a physical examination of the Veteran and provided a current diagnosis of seizure disorder, uncertain etiology.  Based on the evidence, the VA examiner found it was at least as likely as not that the Veteran's current seizure disorder was caused by or related to service.  

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the competent, probative evidence indicates that the Veteran's current seizure disorder had its onset during active duty.  As such, service connection for seizure disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for seizure disorder is granted.


REMAND

A January 2013 Statement of the Case indicates the RO reviewed VA treatment records from the VA Medical Center in Biloxi, Mississippi, dated from August 2007 through December 2012.  In addition, the January 2011 VA examiner reported that the VA CPRS system contained records concerning the Veteran's coronary artery bypass graft.  Unfortunately, these records are not included in the Veteran's claims file.  There is a file in the Virtual VA portion of the Veteran's claims file that is labeled as being VA records from August 2007 through December 2012, but the document itself is blank and contains no records.  The Veteran's file must contain all evidence reviewed by the RO in conjunction with the Veteran's claim, and the Board is prohibited from obtaining these records directly.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37(b), 20.1304(a) (2014).  Therefore, the issue of entitlement to service connection for heart disability is remanded to the RO in order to associate all records reviewed in conjunction with the Veteran's claim, to include all outstanding VA treatment records dated from August 2007 to the present.  

The Veteran has asserted exposure to Agent Orange while serving on Okinawa.  

Accordingly, the case is REMANDED for the following actions:

1. Associate with the Veteran's electronic file all records reviewed in conjunction with the adjudication of the claim remanded herein, to include all VA treatment records dated from August 2007 to the present and any pertinent records from the CPRS system.  If any records cannot be located, that fact should be noted in the record.

2. After completing the above development, re-adjudicate the claim of entitlement to service connection for heart disability, to include ischemic heart disease, and to include as due to exposure to herbicides.  If the benefit sought on appeal remains denied, provide the Veteran a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


